DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.  The Remarks begin on page 9 of the amendment as filed.  Applicant first traverses the §101 rejection of claims 8-14, noting “that the controller of claim 8 recites ‘one or more computer processors’ in addition to the memory” and asserts that, because of this, the claim is directed toward statutory matter.  This argument is moot.  The fact that the claim includes subject matter that is drawn to statutory subject matter has no bearing on the fact that the claim also includes subject matter drawn to non-statutory subject matter.  The entire scope of the claim must be drawn to statutory subject matter, not merely one portion.  As recited, the claim includes “a memory comprising computer-readable code ….”  This limitation includes both transitory and non-transitory forms of memory.  Non-transitory memory does not fall into one of the statutory categories, thus the claim is properly rejected under §101 and the rejection is therefore maintained.
Applicant turns next to the rejection of claims 15-20 under §112.  Examiner agrees that the amendments to claim 15 overcome the pending rejection and, therefore, the rejection is withdrawn.
Applicant’s traversal of the rejections under §102 begin at the bottom of page 10.  Applicant briefly discusses their understanding of what the Wortmann reference teaches, then Wortmann is silent as to ‘determining … one or both of a velocity and a position of a reference location of the tower’, let alone ‘determining a tower frequency based on the one or both of the velocity and the position’, as claimed or otherwise.”  This argument is premised on the amendments changing “velocity information” to “velocity” specifically.  While it may be true that Wortmann does not disclose operation based on velocity, modification of the reference to utilize velocity instead of acceleration is trivial and obvious.  As indicated in the previous action, acceleration is the rate of change of velocity; as such, any change in velocity also results in a change in acceleration.  
As conceded by Applicant, Wortmann discloses the control being based on “lateral tower acceleration or respectively tower movement (tower oscillation).”  Tower movement, in this context, would be represented by a velocity.  As these two options (i.e., acceleration and velocity) are referred to in the alternative and are both used in context of the control scheme, Examiner finds that, at least for those purposes set forth in Wortmann, acceleration and velocity are equivalents which may be used for (and thus are known for) the same purpose.  See MPEP §2144.06(II) regarding the substitution of equivalents known for the same purpose.  Applicant’s contention  that Wortmann fails to teach or disclose the determination of a tower frequency based on the velocity and/or position is premised on the incorrect notion that Wortmann is deficient for teaching the velocity and or position determination.  Since Wortmann is not deficient and Applicant has not provided any further arguments, Examiner finds that Wortmann does disclose the determination of tower frequency as recited by the instant claims.
Wortmann preclude the rejection under §103.  Examiner respectfully disagrees.  Wortmann is not deficient, as discussed above.  Since Wortmann is not deficient, the rejections are not precluded and, there being no further arguments related to the dependent claims, Examiner finds that the rejection of the dependent claims is proper.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation (BRI) of “a memory” as recited in line three of claim 8 includes transitory forms of memory.  Because the BRI of the claims covered both subject matter that falls within a statutory category, as well as subject matter that does not, the claims as a whole are not to a statutory category and thus fail the first criterion for eligibility.  Applicant may overcome this rejection by reciting non-transitory memory, thus limiting the BRI of the claims to only eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, Applicant recites “the controller” in line 5 of the claim as amended.  There is not proper antecedent basis for this limitation after being converted to an independent claim.  Applicant must amend the claim to recite “a controller” such that the limitation is properly recited.  Claims 16-20 depend from claim 15 and are therefore rejected for at least the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 8, 10, 14, 15, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wortmann.
Regarding claim 1, Wortmann discloses:
A method comprising: 
determining, using one or more sensor signals, dynamic state information for a tower of a wind turbine during power production, wherein determining the dynamic state information comprises:
determining one or both of an acceleration (para. [0042]) and a position of a reference location of the tower;
determining a tower frequency based on the one or both of the acceleration and the position (para. [0042]; acceleration sensor 11 detects lateral accelerations of the tower and is used to determine tower oscillation); 
determining at least one control loop gain value using the tower frequency (paras. [0052-54]; “the amplification factor … is thereby dependent on the … tower frequency”); and 
generating, using the at least one control loop gain value, one or more control signals for controlling a rotational speed of a rotor of the wind turbine (paras. [0059-63]; blade angles TPD1-3 are determined based on, in part, the amplification factor).
Regarding claim 3, Wortmann discloses the limitations as set forth in claim 2 and further discloses:
wherein generating one or more control signals comprises applying the at least one control loop gain value to the one or both of the velocity information (paras. [0059-
Regarding claim 7, Wortmann discloses the limitations as set forth in claim 1 and further discloses:
wherein generating the one or more control signals comprises:
generating a pitch reference signal to control a pitch of one or more rotor blades of the wind turbine, wherein generating the pitch reference signal comprises: 
generating a first pitch reference signal corresponding to a commanded power production of the wind turbine (inherent to the reference; as the disclosed method is performed during operation of the wind turbine, there must inherently be a first pitch reference signal corresponding to a commanded power output); 
generating a pitch reference offset signal using the dynamic state information (when oscillations are detected, the method operates to generate “an offset” amount for the pitch angles of each blade, see paras. [0042-63]); and 
adding the pitch reference offset signal to the first pitch reference signal to generate the pitch reference signal (any change from one pitch angle to another may be interpreted or modeled as an “addition” of an “offset” value; the offset being the required change to arrive at the new angle).
Claims 8-10 and 14 recite a controller for a wind turbine, the controller being configured to implement the method of claims 1-3 and 7.  Wortmann does not explicitly disclose the mutatis mutandis, to claims 8-10 and 14.
Regarding claims 15-17, Applicant recites “[a] wind turbine comprising: a tower; a rotor disposed on the tower; one or more sensors configured to generate one or more sensor signals; and [a] controller coupled to the one or more sensors and configured to perform an operation comprising:” the steps of the method according to claims 1-3.  Wortmann discloses a wind turbine (title, abstract) having a tower (T, abstract), a rotor (abstract) disposed on the tower (see FIG 3), one or more sensors configured to generate sensor signals (e.g., para. [0042]), and a controller (implicit) configured to perform the method of claims 1-3 (see above).  As such, the rejection of claims 1-3 applies, mutatis mutandis, to claims 15-17.
Allowable Subject Matter
Claims 4-6, 11-13, and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  Specifically, the prior art of record does not teach or disclose determining both velocity and position information and applying a first gain to the velocity and a second gain to the position information.  As such, claims 4, 11, and 18 are considered to contain allowable subject matter.  Claims 5, 6, 12, 13, 19, and 20 depend from Claim 21 recites a first and second gain scheduler; while Wortmann discloses a first gain scheduler, the reference is silent with respect to a second gain scheduler.  Examiner was unable to find any motivation to combine other prior art of record to arrive at instant claim 21.  Claims 22 and 23 depend from claim 21 and would be allowable for at least the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832